IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                              No. 01-50101

                            Summary Calendar


In the Matter of: BRIAN J. JACKSON; REBECCA L. JACKSON,

                                             Debtors,


SETTLEMENT CUSTOM HOMES,

                Appellee,

     v.

BRIAN J. JACKSON,

                Appellant.



          Appeal from the United States District Court
                for the Western District of Texas
                          (A-00-CV-295)


                          July 23, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Appellant asks us to reverse the district court's finding that

a debt incurred through fraudulent pretenses was not dischargeable.

We are unable to reach the merits of Appellant's position, however,

as the district court's order was not "final" for purposes of 28


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
U.S.C. § 158(d). The district court remanded to the bankruptcy

court to determine the amount owed on the promissory note and any

attorney's fees to be awarded. As the bankruptcy court will be

required to conduct "significant further proceedings" on remand, we

have no jurisdiction to hear this appeal.1 Nor does the collateral

order doctrine provide us with jurisdiction, as the district

court's judgment is not insulated from appeal following remand.2 We

therefore DISMISS this appeal for lack of jurisdiction.

     DISMISSED.




     1
      See In re Aegis Specialty Mktng. Inc., 68 F.3d 919, 921 (5th
Cir. 1995).
     2
         See id. at 921-22.

                                2